DETAILED ACTION
This non-final action is in response to RCE filed on 01/20/2022.
Claims 1-20 were cancelled in the preliminary amendments filed on 03/18/2021.
Claims 21-40 were added in the preliminary amendments filed on 03/18/2021.
Claims 21-40 are pending and are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed on 01/20/2022 with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.

Double Patenting
The terminal disclaimer filed on 12/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application number 15/842,026 has been reviewed and is accepted. The terminal disclaimer has been recorded.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21, 25-26, 29, 33-34, 36, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Drayer et al. (20080104128) in view of Dave et al. (8117195) in view of Gaffney (20080162699).

Regarding claim 21, Drayer teaches a system for controlling web traffic, the system comprising a meta control server in communication with a first processor associated with a viewing user [Drayer ¶0024-¶0026 and ¶0031-¶0034: a cross posting engine (meta control server) in communication with a first device that includes a first processor associated with a user],
the meta control server configured to: receive, over an electronic network, a content request from the first processor for a meta control of a first website, the meta control in communication with the meta control server [Drayer ¶0009 and ¶0029-¶0032: the cross posting engine receives a cross post request for content from the first device executing a website (meta control) including a first blog (first website) operating on the first processor of the first device wherein the website is in communication with the cross posting engine]; 


generating a ranking of the plurality of second website candidates based on at least one of (i) relevancy and (ii) non-competitiveness with respect to the first website [Drayer ¶0035, ¶0042-¶0048, and ¶0062: the cross-posting engine generates a list for identifying and ranking/sorting the pertinent blogs, e.g. the second control website, wherein the ranking/sorting of the pertinent blogs is based on relevancy of data]; 
adjusting the ranking by determining data relevancy [Drayer ¶0035, ¶0042-¶0048, and ¶0062: the cross-posting engine generates a list for identifying and ranking/sorting the pertinent blogs (the second websites) wherein the ranking/sorting of the pertinent blogs is adjusted based on relevancy of data such as relationship or similarity with (linking of) the first blog]; 
based on the determination of data considered to be relevant, prioritizing the ranking of one or more of the plurality of second website candidates based on respective click through rates [Drayer ¶0042-¶0049 and ¶0060-¶0062: in response to the determination of relevancy of data, the second websites are prioritized/ranked based on click through rates such as clicks, hits, etc. to optimize traffic],
wherein the one or more of the plurality of second website candidates include the second website [Drayer ¶0007, ¶0033-¶0034 and ¶0044-¶0048: the ranked list of one or more pertinent blogs includes the second website which is determined to have relevant data associated with the first website]; 
transmit, to the first processor over the electronic network, data associated with the second website for insertion at the meta control of the first website [Drayer ¶0033 and ¶0048-¶0050: the cross-posting engine transmits the ranked list of one or more pertinent/relevant blogs to the first blog to be included (added/inserted) in the website]; and 
direct the viewing user to the second website when the viewing user selects the data at the meta control [Drayer ¶0048-¶0050: the website including the first blog displays the ranked list of one or more pertinent/relevant blogs, i.e. second control website(s) based on selection of a blog to the first device associated with the user].

Dave teaches determining that the first website has an imbalanced number of outbound clicks and inbound clicks [Dave column 2 lines 12-22 and column 6 lines 8-25: a determination/analysis is made that indicates that the website/blog may have a more than or less than a predetermined number of outgoing/incoming links, thus if it is determined that one of these situations occurred, then it may be determined that the website/blog has an imbalanced/uneven number of outgoing/incoming links/clicks].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Drayer with the teachings of Dave in order to incorporate determining that the first website has an imbalanced number of outbound clicks and inbound clicks. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that allows for identifying relevant blogs based on relevant search results as explained in column 8 lines 11-19 of Dave.
However, Drayer-Dave does not explicitly teach optimize traffic to and from the first website by directing the viewing user to the second website when the viewing user selects the data at the meta control.
Gaffney teaches optimize traffic to and from the first website by directing the viewing user to the second website when the viewing user selects the data at the meta control [Gaffney ¶0028-¶0029 and ¶0052-¶0055: traffic of a first website is optimized wherein the user is directed toward second websites that are relevant and appropriate].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Drayer-Dave with the teachings of Gaffney in order to incorporate optimize traffic to and from the website by directing the viewing user to the second website when the viewing user selects the data at the meta control. 



Regarding claims 29 and 36, these claims do not teach or further define over the limitations in claim 21. Therefore, claims 29 and 36 are rejected for the same reasons as set forth in claim 21.

Regarding claim 25, Drayer-Dave-Gaffney teaches the system of claim 21.
Drayer further teaches wherein prior to generating the ranking of the plurality of second website candidates, the meta control server is configured to: scrape text and image data associated with the first website [Drayer ¶0030, ¶0033, ¶0041, ¶0043, and ¶0046: the cross-posting engine scrapes (parses and/or extracts) text and/or data associated with first blog]; 
analyze the scraped text and image data to identify one or more keywords [Drayer ¶0030, ¶0033, ¶0041, ¶0043, and ¶0046: the scraped (parsed and/or extracted) text and/or data is analyzed to determine keywords]; 
and filter the plurality of second website candidates using the one or more identified keywords [Drayer ¶0030, ¶0033, ¶0041, ¶0043, and ¶0046: the list of one or more pertinent/relevant blogs, i.e. second websites are ranked and filtered using the determined keywords].

Regarding claims 33 and 38, these claims do not teach or further define over the limitations in claim 25. Therefore, claims 33 and 38 are rejected for the same reasons as set forth in claim 25. 

Regarding claim 26, Drayer-Dave-Gaffney teaches the system of claim 25. Drayer further teaches 
wherein the transmitted data for insertion at the meta control includes at least one of text and an image associated with the second website that are most similar to the scraped text and image data associated with the first website [Drayer ¶0033 and ¶0048-¶0050: the cross-posting engine transmits the ranked list of one or more pertinent/relevant blogs to be included (added/inserted) in the website that is most similar to the scraped (parsed and/or extracted) text and/or data].

Regarding claims 34 and 39, these claims do not teach or further define over the limitations in claim 26. Therefore, claims 34 and 39 are rejected for the same reasons as set forth in claim 26. 

 Claims 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Drayer et al. (20080104128) in view of Dave et al. (8117195) in view of Gaffney (20080162699) in view of Sebastian (20090019153).

Regarding claim 22, Drayer-Dave-Gaffney teaches the system of claim 21.
However, Drayer-Dave-Gaffney does not explicitly teach wherein prior to receiving the content request, the meta control server is further configured to receive, over the electronic network, a request to access the first website from a web browser executed at the first processor.
Sebastian teaches wherein prior to receiving the content request, the meta control server is further configured to receive, over the electronic network, a request to access the first website from a web browser executed at the first processor [Sebastian ¶0019: an access request is received prior to receiving a content request wherein prefetching a website is when content from the website is accessed, downloaded and stored before a request to the website is made by web browser].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Drayer-Dave-Gaffney with the teachings of Sebastian in order to incorporate wherein prior to receiving the content request, the meta control server is further configured to receive, over the electronic network, a request to access the first website from a web browser executed at the first processor. 


Regarding claim 30, this claim does not teach or further define over the limitations in claim 22. Therefore, claim 30 is rejected for the same reasons as set forth in claim 22. 

Claims 23-24, 31-32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Drayer et al. (20080104128) in view of Dave et al. (8117195) in view of Gaffney (20080162699) in view of Luk et al. (20160189153).

Regarding claim 23, Drayer-Dave-Gaffney teaches the system of claim 21.
Drayer ¶0060 further teaches the website tracks/monitors information about the reposted blog posts such as clicks, hits, threads, response, etc.
However, Drayer-Dave-Gaffney does not explicitly teach wherein the meta control server is further configured to determine whether the viewing user has made an electronic transaction at the second website.
Luk teaches wherein the meta control server is further configured to determine whether the viewing user has made an electronic transaction at the second website [Luk ¶0039, ¶0052-¶0053, and ¶0070: the service provider server is able to determine if a user has made a transaction by using tracking cookies that track the user’s activities].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Drayer-Dave-Gaffney with the teachings of Luk in order to incorporate wherein the meta control server is further configured to determine whether the viewing user has made an electronic transaction at the second website. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that utilizes tracking cookies to track online activities of a user as explained in ¶0039 of Luk.

Regarding claims 31 and 37, these claims do not teach or further define over the limitations in claim 23. Therefore, claims 31 and 37 are rejected for the same reasons as set forth in claim 23. 

Regarding claim 24, Drayer-Dave-Gaffney teaches the system of claim 21.
However, Drayer-Dave-Gaffney does not explicitly teach wherein the meta control server is further configured to track electronic transaction activities associated with the viewing user at the second website using a tracking cookie.
Luk teaches wherein the meta control server is further configured to track electronic transaction activities associated with the viewing user at the second website using a tracking cookie [Luk ¶0039, ¶0052-¶0053, and ¶0070: the service provider server is able to determine if a user has made a transaction by using tracking cookies that track the user’s activities].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Drayer-Dave-Gaffney with the teachings of Luk in order to incorporate wherein the meta control server is further configured to track electronic transaction activities associated with the viewing user at the second website using a tracking cookie. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that utilizes tracking cookies to track online activities of a user as explained in ¶0039 of Luk.

Regarding claim 32, this claim does not teach or further define over the limitations in claim 24. Therefore, claim 32 is rejected for the same reasons as set forth in claim 24. 

Claims 27, 35, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Drayer et al. (20080104128) in view of Dave et al. (8117195) in view of Gaffney (20080162699) in view of Kohli et al. (20160205109).

Regarding claim 27, Drayer-Dave-Gaffney teaches the system of claim 21.
However, Drayer-Dave-Gaffney does not explicitly teach wherein the meta control server is further configured to: retrieve, from a database associated with the meta server, a deny list of excluded websites associated with one or more competing entities; and filter the plurality of second website candidates using the retrieved deny list to exclude any of the plurality of second website candidates that are associated with the one or more competing entities.
Kohli teaches wherein the meta control server is further configured to: retrieve, from a database associated with the meta server, a deny list of excluded websites associated with one or more competing entities [Kohli ¶0026 and ¶0030-¶0032: the website filter may retrieve/access a store of blacklist of different users]; and 
filter the plurality of second website candidates using the retrieved deny list to exclude any of the plurality of second website candidates that are associated with the one or more competing entities [Kohli ¶0026 and ¶0030-¶0032: the website filter filters the websites using the blacklist to block access to any of the websites on the blacklist].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Drayer-Dave-Gaffney with the teachings of Kohli in order to incorporate wherein the meta control server is further configured to: retrieve, from a database associated with the meta server, a deny list of excluded websites associated with one or more competing entities; and filter the plurality of second website candidates using the retrieved deny list to exclude any of the plurality of second website candidates that are associated with the one or more competing entities.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that utilizes an improved website filter that automatically determines whether to allow, block, or recommend blocking content at a given address using a measure of similarity between addresses of content, which is based on large scale browsing session co-occurrence data as explained in ¶0016 of Kohli.

Regarding claims 35 and 40, these claims do not teach or further define over the limitations in claim 27. Therefore, claims 35 and 40 are rejected for the same reasons as set forth in claim 27.
 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Drayer et al. (20080104128) in view of Dave et al. (8117195) in view of Gaffney (20080162699) in view of Koopman et al. (20180046637).

Regarding claim 28, Drayer-Dave-Gaffney teaches the system of claim 21.
However, Drayer-Dave-Gaffney does not explicitly teach wherein the meta control server is further configured to track a bounce rate associated with a failure to direct the viewing user to the second website.
Koopman teaches wherein the meta control server is further configured to track a bounce rate associated with a failure to direct the viewing user to the second website [Koopman ¶0098-¶0099: the system tracks data such as a bounce rate].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Drayer-Dave-Gaffney with the teachings of Koopman in order to incorporate wherein the meta control server is further configured to track a bounce rate associated with a failure to direct the viewing user to the second website.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides an improved technique that automatically identifies and tracks selectable objects in a web page or content page as explained in ¶0020 of Koopman.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang; 20140331328: Honey Monkey Network Exploration.
Gandhi; 20120066211: System And Method For Analyzing Search Engine Optimization Procedures.
Dolan; 20120290522: News Topic-Interest-Based Recommendations Twiddling.
Monteverde; 20030167212: METHOD AND SYSTEM FOR PROVIDING RELEVANT ADVERTISEMENT INTERNET HYPERLINKS.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616.  The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFTON HOUSTON/Examiner, Art Unit 2453



/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
2/11/22